INGRAHAM, J.
I concur with Mr. Justice PATTERSON. The action of the trial court in reserving its decision upon the defendants’ motion for a dismissal of the complaint on behalf of the defendants Watkins until after the verdict of the jury was justified by section 1187 of the Code of Civil Procedure. That section provides:
*523“When a motion is made to non-suit the plaintiff or for the direction of a verdict, the court may, pending the decision of such motion, submit any question of fact raised by the pleading to the jury or require the jury to assess the damage. After the jury shall have rendered a special verdict upon such submission or shall have assessed the damage, the court may then pass upon the motion to non-suit or direct such general verdict as either party may be entitled to.”
The court reserved the motion for a nonsuit, and submitted to the jury the question as to whether the defendants, or either of them, were guilty of negligence. Whereupon the jury retired, and upon returning announced a verdict in favor of the plaintiff against the defendants Watkins, the owners of the property, in the sum of $5,000, whereupon the court granted the motion, the decision of which had been reserved, to dismiss the complaint against the defendants, the owners of the property. The questions of fact which were submitted to the jury were whether the defendants Watkins were guilty of negligence and whether the plaintiff’s intestate was free from contributory negligence; and, under the general authority conferred upon the court by this section of the Code, the court had power to determine the question as to whether the evidence was sufficient to sustain the verdict against the respondents. But if the motion for a nonsuit had been denied, and the case submitted to the jury, who had found a general verdict for the plaintiff, if there was no evidence in plaintiff’s favor which justified the verdict, the court was at liberty to dismiss the complaint, notwithstanding the previous submission of the case to the jury. Glennon v. Erie R. R. Co., 86 App. Div. 397, 83 N. Y. Supp. 875, affirmed on appeal 180 N. Y. 562, 73 N. E. 1124.
I also concur with Mr. Justice PATTERSON that there was no evidence to justify a verdict against the respondents.